Title: 8th.
From: Adams, John Quincy
To: 


       Took books from the library for the last time. I took Mason’s Poems and Abbadie, upon the truth of the Christian religion. This afternoon the president returned me, my part for Commencement! I feel quite low-spirited, at seeing my Class-mates falling off, one by one: we shall never meet again, all together; and these youthful scenes which now are so delightful, will soon be remembered, with sensations of mingled pain and pleasure. Here void of every care, enjoying, every advantage, for which my heart could wish, I have past my time, without the perplexities with which life is surrounded, here without the avocations of business or the hurry of affairs, I have pursued those studies, to which my inclination led me. Soon, too soon I shall be obliged to enter anew upon the stage of general Society on which I have already met with disgust, and which with satisfaction I quitted. These disagreeable reflections haunt me continually and imbitter the last days, of my college life.
       Leonard White of Haverhill was 20 the 3d. of last month. As I lived at Haverhill some time, and as he Chums with my cousin, I was acquainted with him before I came to the University, and have been very intimate with him since: his natural abilities without being very great, are such as will enable him to go through life with honour, and his disposition is amiable. His virtues are numerous, but among them all modesty is the most conspicuous. I never knew any other person so intimately as I am acquainted with him, without having perceived in him some sparks of Vanity: but I believe he never experienced the feeling. A remarkable neatness of person is likewise one of his characteristics, and is the more extraordinary because he has so few imitators here. He has so much candor that I never heard him speak ill of any one of his Class-mates, and very seldom of any one: his defects are only trivial foibles, and he will certainly be an useful member of Society.
      